Exhibit 10.57





















THE CORPORATEPLAN
FOR RETIREMENTSM




(Profit Sharing/401(k) Plan)


A Fidelity Prototype Plan




Non-Standardized Adoption Agreement No. 001
For use With
Fidelity Basic Plan Document No. 02





























 
 

--------------------------------------------------------------------------------

 



ADOPTION AGREEMENT
ARTICLE 1
NON-STANDARDIZED PROFIT SHARING/401(K) PLAN




1.01           PLAN INFORMATION


(a)           Name of Plan:


This is the Cabot Microelectronics Corporation 401(k) Plan (the “Plan”)


(b)           Type of Plan:


(1)           ¨           401(k) Only


(2)           þ           401(k) and Profit Sharing


(3)           ¨           Profit Sharing Only


(c)           Administrator Name (if not the Employer):



     
Address:
             
Telephone Number:
 



The Administrator is the agent for service of legal process for the Plan.


(d)           Plan Year End
(month/day):                                                                12/31


(e)           Three Digit Plan
Number:                                                      001


(f)           Limitation Year (check one):


(1)           ¨           Calendar Year


(2)           þ           Plan Year


(3)           ¨           Other:                      


(g)           Plan Status (check appropriate box(es)):


(1)           ¨           New Plan Effective
Date:                                                      


(2)           þ           Amendment Effective
Date:                                                                4/1/2009


This is (check one):


 
(A)
þ
an amendment and restatement of a Basic Plan Document No. 02 Adoption Agreement
previously executed by the Employer; or



 
(B)
¨
a conversion to a Basic Plan Document No. 02 Adoption Agreement.



The original effective date of the Plan:   5/1/2000


 
(3)
¨
This is an amendment and restatement of the Plan and the Plan was not amended
prior to the effective date specified in Subsection 1.01(g)(2) above to comply
with the requirements of the Acts specified in the Snap Off Addendum to the
Adoption Agreement.  The provisions specified in the Snap Off Addendum are
effective as of the dates specified in the Snap Off Addendum, which dates may be
prior to the Amendment Effective Date.  Please read and complete, if necessary,
the Snap Off Addendum to the Adoption Agreement.



 
(4)
þ
Special Effective Dates - Certain provisions of the Plan shall be effective as
of a date other than the date specified above.  Please complete the Special
Effective Dates Addendum to the Adoption Agreement indicating the affected
provisions and their effective dates.



 
(5)
¨
Plan Merger Effective Dates.  Certain plan(s) were merged into the Plan and
certain provisions of the Plan are effective with respect to the merged plan(s)
as of a date other than the date specified above.  Please complete the Special
Effective Dates Addendum to the Adoption Agreement indicating the plan(s) that
have merged into the Plan and the effective date(s) of such merger(s).



 
 
 

--------------------------------------------------------------------------------


 
1.02           EMPLOYER


(a)           Employer Name:
Cabot Microelectronics Corporation



Address:
870 Commons Drive
     
Aurora, IL  60504
   
Contact’s Name:
 Michelle Nunamaker
   
Telephone Number:
(630) 375-5559



(1)           Employer’s Tax Identification Number:
36-4324765
   
(2)           Employer’s fiscal year end:
9/30
     
(3)           Date business commenced:
10/06/1999
 



 
(b)
The term "Employer" includes the following Related Employer(s) (as defined in
Subsection 2.01(rr)) (list each participating Related Employer and its Employer
Tax Identification Number):



Employer:
Tax ID:



Cabot Microelectronics Polishing Corporation
20-3398308
QED Technologies International
20-5040463







1.03           TRUSTEE


(a)           Trustee Name:                                Fidelity Management
Trust Company
Address:                                82 Devonshire Street
Boston, MA 02109




1.04           COVERAGE


All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:


(a)           Age Requirement (check one):


(1)           ¨           no age requirement.


(2)           þ           must have attained age:  21.0 (not to exceed 21).


(b)           Eligibility Service Requirement


(1)           Eligibility to Participate in Plan (check one):


(A)           þ           no Eligibility Service requirement.


 
(B)
¨
  (not to exceed 11) months of Eligibility Service requirement (no minimum
number Hours of Service can be required).



 
(C)
¨
one year of Eligibility Service requirement (at least 1,000 Hours of Service are
required during the Eligibility Computation Period).



 
(D)
¨
two years of Eligibility Service requirement (at least 1,000 Hours of Service
are required during each Eligibility Computation Period).  (Do not select if
Option 1.01(b)(1), 401(k) Only, is checked, unless a different Eligibility
Service requirement applies to Deferral Contributions under Option 1.04(b)(2).)



Note:  If the Employer selects the two year Eligibility Service requirement,
then contributions subject to such Eligibility Service requirement must be 100%
vested when made.


 
(2)
¨
Special Eligibility Service requirement for Deferral Contributions and/or
Matching Employer Contributions:



 
(A)
The special Eligibility Service requirement applies to (check the appropriate
box(es)):



(i)           ¨           Deferral Contributions.


(ii)           ¨           Matching Employer Contributions.




 
(B)
The special Eligibility Service requirement is:    (Fill in (A), (B), or (C)
from Subsection 1.04(b)(1) above).


 
 

--------------------------------------------------------------------------------


 
(c)           Eligible Class of Employees (check one):


Note:  The Plan may not cover employees who are residents of Puerto Rico.  These
employees are automatically excluded from the eligible class, regardless of the
Employer’s selection under this Subsection 1.04(c).


(1)           ¨           includes all Employees of the Employer.


 
(2)
þ
includes all Employees of the Employer except for (check the appropriate
box(es)):



(A)           þ           employees covered by a collective bargaining
agreement.


 
(B)
¨
Highly Compensated Employees as defined in Code Section 414(q).



(C)           þ           Leased Employees as defined in Subsection 2.01(cc).


 
(D)
þ
nonresident aliens who do not receive any earned income from the Employer which
constitutes United States source income.



(E)           þ           other:                      independent contractors


Note:  The Employer should exercise caution when excluding employees from
participation in the Plan.  Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).


(d)           The Entry Dates shall be (check one):


 
(1)
þ
immediate upon meeting the eligibility requirements specified in Subsections
1.04(a), (b), and (c).



 
(2)
¨
the first day of each Plan Year and the first day of the seventh month of each
Plan Year.



 
(3)
¨
the first day of each Plan Year and the first day of the fourth, seventh, and
tenth months of each Plan Year.



(4)           ¨           the first day of each month.


 
(5)
¨
the first day of each Plan Year. (Do not select if there is an Eligibility
Service requirement of more than six months in Subsection 1.04(b) or if there is
an age requirement of more than 20 1/2 in Subsection 1.04(a).)



 
(e)
¨
Special Entry Date(s) - In addition to the Entry Dates specified in Subsection
1.04(d) above, the following special Entry Date(s) apply for Deferral and/or
Matching Employer Contributions.  (Special Entry Dates may only be selected if
Option 1.04(b)(2), special Eligibility Service requirement, is checked.  The
same Entry Dates must be selected for contributions that are subject to the same
Eligibility Service requirements.)



(1)           The special Entry Date(s) shall apply to (check the appropriate
box(es)):


(A)           ¨           Deferral Contributions.


(B)           ¨           Matching Employer Contributions.


 
(2)
The special Entry Date(s) shall be:     (Fill in (1), (2), (3), (4), or (5) from
Subsection 1.04(d) above).

 
 

--------------------------------------------------------------------------------



 
 
(f)
Date of Initial Participation - An Employee shall become a Participant unless
excluded by Subsection 1.04(c) above on the Entry Date immediately following the
date the Employee completes the service and age requirement(s) in Subsections
1.04(a) and (b), if any, except (check one):



(1)           þ           no exceptions.


 
(2)
¨
Employees employed on the Effective Date in Subsection 1.01(g)(1) or (2) shall
become Participants on that date.



 
(3)
¨
Employees who meet the age and service requirement(s) of Subsections 1.04(a) and
(b) on the Effective Date in Subsection 1.01(g)(1) or (2) shall become
Participants on that date.





1.05           COMPENSATION


Compensation for purposes of determining contributions shall be as defined in
Section 5.02, modified as provided below.


 
(a)
Compensation Exclusions:  Compensation shall exclude the item(s) listed below
for purposes of determining Deferral Contributions, Employee Contributions, if
any, and Qualified Nonelective Employer Contributions, or, if Subsection
1.01(b)(3), Profit Sharing Only, is selected, Nonelective Employer
Contributions.  Unless otherwise indicated in Subsection 1.05(b), these
exclusions shall also apply in determining all other Employer-provided
contributions.  (Check the appropriate box(es); Options (2), (3), (4), (5), and
(6) may not be elected with respect to Deferral Contributions if Option
1.10(a)(3), Safe Harbor Matching Employer Contributions, is checked):



(1)           ¨           No exclusions.


(2)           ¨           Overtime Pay.


(3)           ¨           Bonuses.


(4)           ¨           Commissions.


 
(5)
þ
The value of a qualified or a non-qualified stock option granted to an Employee
by the Employer to the extent such value is includable in the Employee’s taxable
income.



(6)           þ           Severance Pay.


 
(b)
Special Compensation Exclusions for Determining Employer-Provided Contributions
in Article 5 (either (1) or (2) may be selected, but not both):



 
(1)
¨
Compensation for purposes of determining Matching, Qualified Matching, and
Nonelective Employer Contributions shall exclude:     (Fill in number(s) for
item(s) from Subsection 1.05(a) above that apply.)



 
(2)
þ
Compensation for purposes of determining Nonelective Employer Contributions only
shall exclude:   (1)   (Fill in number(s) for item(s) from Subsection 1.05(a)
above that apply.)



Note:  If the Employer selects Option (2), (3), (4), (5), or (6) with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or 401(a)(4).  These exclusions
shall not apply for purposes of the “Top Heavy” requirements in Section 15.03,
for allocating safe harbor Matching Employer Contributions if Subsection
1.10(a)(3) is selected, for allocating safe harbor Nonelective Employer
Contributions if Subsection 1.11(a)(3) is selected, or for allocating non-safe
harbor Nonelective Employer Contributions if the Integrated Formula is elected
in Subsection 1.11(b)(2).


 
(c)
Compensation for the First Year of Participation - Contributions for the Plan
Year in which an Employee first becomes a Participant shall be determined based
on the Employee’s Compensation (check one):



(1)           ¨           for the entire Plan Year.


 
(2)
þ
for the portion of the Plan Year in which the Employee is eligible to
participate in the Plan.



Note:  If the initial Plan Year of a new Plan consists of fewer than 12 months
from the Effective Date in Subsection 1.01(g)(1) through the end of the initial
Plan Year, Compensation for purposes of determining the amount of contributions,
other than non-safe harbor Nonelective Employer Contributions, under the Plan
shall be the period from such Effective Date through the end of the initial
year.  However, for purposes of determining the amount of non-safe harbor
Nonelective Employer Contributions and for other Plan purposes, where
appropriate, the full 12-consecutive-month period ending on the last day of the
initial Plan Year shall be used.
 

 

--------------------------------------------------------------------------------




1.06           TESTING RULES


 
(a)
ADP/ACP Present Testing Method - The testing method for purposes of applying the
"ADP" and "ACP" tests described in Sections 6.03 and 6.06 of the Plan shall be
the (check one):



 
(1)
þ
Current Year Testing Method - The “ADP” or “ACP” of Highly Compensated Employees
for the Plan Year shall be compared to the “ADP” or “ACP” of Non-Highly
Compensated Employees for the same Plan Year.  (Must choose if Option
1.10(a)(3), Safe Harbor Matching Employer Contributions, or Option 1.11(a)(3),
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked.)



 
(2)
¨
Prior Year Testing Method - The “ADP” or “ACP” of Highly Compensated Employees
for the Plan Year shall be compared to the “ADP” or “ACP” of Non-Highly
Compensated Employees for the immediately preceding Plan Year.  (Do not choose
if Option 1.10(a)(3), Safe Harbor Matching Employer Contributions, or Option
1.11(a)(3), Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked.)



 
(3)
¨
Not applicable.  (Only if Option 1.01(b)(3), Profit Sharing Only, is checked or
Option 1.04(c)(2)(B), excluding all Highly Compensated Employees from the
eligible class of Employees, is checked.)



Note:  Restrictions apply on elections to change testing methods that are made
after the end of the GUST remedial amendment period.


 
(b)
First Year Testing Method - If the first Plan Year that the Plan, other than a
successor plan, permits Deferral Contributions or provides for either Employee
or Matching Employer Contributions, occurs on or after the Effective Date
specified in Subsection 1.01(g), the “ADP” and/or “ACP” test for such first Plan
Year shall be applied using the actual “ADP” and/or  “ACP” of Non-Highly
Compensated Employees for such first Plan Year, unless otherwise provided below.



 
(1)
¨
The “ADP” and/or “ACP” test for the first Plan Year that the Plan permits
Deferral Contributions or provides for either Employee or Matching Employer
Contributions shall be applied assuming a 3% “ADP” and/or “ACP” for Non-Highly
Compensated Employees.  (Do not choose unless Plan uses prior year testing
method described in Subsection 1.06(a)(2).)



 
(c)
HCE Determinations:  Look Back Year - The look back year for purposes of
determining which Employees are Highly Compensated Employees shall be the
12-consecutive-month period preceding the Plan Year, unless otherwise provided
below.



 
(1)
¨
Calendar Year Determination - The look back year shall be the calendar year
beginning within the preceding Plan Year.  (Do not choose if the Plan Year is
the calendar year.)



 
(d)
HCE Determinations:  Top Paid Group Election - All Employees with Compensation
exceeding $80,000 (as indexed) shall be considered Highly Compensated Employees,
unless Top Paid Group Election below is checked.



 
(1)
þ
Top Paid Group Election - Employees with Compensation exceeding $80,000 (as
indexed) shall be considered Highly Compensated Employees only if they are in
the top paid group (the top 20% of Employees ranked by Compensation).



Note:  Effective for determination years beginning on or after January 1, 1998,
if the Employer elects Option 1.06(c)(1) and/or 1.06(d)(1), such election(s)
must apply consistently to all retirement plans of the Employer for
determination years that begin with or within the same calendar year (except
that Option 1.06(c)(1), Calendar Year Determination, shall not apply to calendar
year plans).


 
 

--------------------------------------------------------------------------------



 
1.07           DEFERRAL CONTRIBUTIONS


 
(a)
þ
Deferral Contributions - Participants may elect to have a portion of their
Compensation contributed to the Plan on a before-tax basis pursuant to Code
Section 401(k).



 
(1)
Regular Contributions - The Employer shall make a Deferral Contribution in
accordance with Section 5.03 on behalf of each Participant who has an executed
salary reduction agreement in effect with the Employer for the payroll period in
question, not to exceed 60% of Compensation for that period.



Note:  For Limitation Years beginning prior to 2002, the percentage elected
above must be less than 25% in order to satisfy the limitation on annual
additions under Code Section 415 if other types of contributions are provided
under the Plan.


 
(A)
þ
Instead of specifying a percentage of Compensation, a Participant's salary
reduction agreement may specify a dollar amount to be contributed each payroll
period, provided such dollar amount does not exceed the maximum percentage of
Compensation specified in Subsection 1.07(a)(1) above.



 
(B)
A Participant may increase or decrease, on a prospective basis, his salary
reduction agreement percentage (check one):



(i)           þ           as of the beginning of each payroll period.


(ii)           ¨           as of the first day of each month.


 
(iii)
¨
as of the next Entry Date.  (Do not select if immediate entry is elected with
respect to Deferral Contributions in Subsection 1.04(d) or 1.04(e).)



(iv)           ¨           other.  (Specify, but must be at least once per Plan
Year)






                                                               


Note:  Notwithstanding the Employer’s election hereunder, if Option 1.10(a)(3),
Safe Harbor Matching Employer Contributions, or 1.11(a)(3), Safe Harbor Formula,
with respect to Nonelective Employer Contributions is checked, the Plan provides
that an Active Participant may change his salary reduction agreement percentage
for the Plan Year within a reasonable period (not fewer than 30 days) of
receiving the notice described in Section 6.10.


 
(C)
A Participant may revoke, on a prospective basis, a salary reduction agreement
at any time upon proper notice to the Administrator but in such case may not
file a new salary reduction agreement until (check one):



(i)           ¨           the first day of the next Plan Year.


 
(ii)
¨
any subsequent Entry Date.  (Do not select if immediate entry is elected with
respect to Deferral Contributions in Subsection 1.04(d) or 1.04(e).)



(iii)           þ           other.  (Specify, but must be at least once per Plan
Year)


as of the beginning of next payroll period


 
(2)
¨
Additional Deferral Contributions - The Employer may allow Participants upon
proper notice and approval to enter into a special salary reduction agreement to
make additional Deferral Contributions in an amount up to 100% of their
Compensation for the payroll period(s) designated by the Employer.



 
(3)
¨
Bonus Contributions - The Employer may allow Participants upon proper notice and
approval to enter into a special salary reduction agreement to make Deferral
Contributions in an amount up to 100% of any Employer paid cash bonuses
designated by the Employer on a uniform and non-discriminatory basis that are
made for such Participants during the Plan Year. The Compensation definition
elected by the Employer in Subsection 1.05(a) must include bonuses if bonus
contributions are permitted.



Note:  A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1) for the full Plan Year.  If the Administrator
anticipates that the Plan will not satisfy the “ADP” and/or “ACP” test for the
year, the Administrator may reduce the rate of Deferral Contributions of
Participants who are Highly Compensated Employees to an amount objectively
determined by the Administrator to be necessary to satisfy the “ADP” and/or
“ACP” test.


 
 

--------------------------------------------------------------------------------



 
1.08           EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)


 
(a)
¨
Employee Contributions - Either (1) Participants will be permitted to contribute
amounts to the Plan on an after-tax basis or (2) the Employer maintains frozen
Employee Contributions Accounts (check one):



 
(1)
¨
Future Employee Contributions - Participants may make voluntary, non-deductible,
after-tax Employee Contributions pursuant to Section 5.04 of the Plan. (Only if
Option 1.07(a), Deferral Contributions, is checked.)



 
(2)
¨
Frozen Employee Contributions - Participants may not currently make after-tax
Employee Contributions to the Plan, but the Employer does maintain frozen
Employee Contributions Accounts.





1.09           QUALIFIED NONELECTIVE CONTRIBUTIONS


 
(a)
Qualified Nonelective Employer Contributions - If Option 1.07(a), Deferral
Contributions, is checked, the Employer may contribute an amount which it
designates as a Qualified Nonelective Employer Contribution to be included in
the “ADP” or “ACP” test.  Unless otherwise provided below, Qualified Nonelective
Employer Contributions shall be allocated to Participants who were eligible to
participate in the Plan at any time during the Plan Year and are Non-Highly
Compensated Employees either (A) in the ratio which each Participant’s "testing
compensation", as defined in Subsection 6.01(t), for the Plan Year bears to the
total of all Participants’ "testing compensation" for the Plan Year or (B) as a
flat dollar amount.



 
(1)
þ
Qualified Nonelective Employer Contributions shall be allocated to Participants
as a percentage of the lowest paid Participant’s "testing compensation", as
defined in Subsection 6.01(t), for the Plan Year up to the lower of (A) the
maximum amount contributable under the Plan or (B) the amount necessary to
satisfy the “ADP” or “ACP” test.  If any Qualified Nonelective Employer
Contribution remains, allocation shall continue in the same manner to the next
lowest paid Participants until the Qualified Nonelective Employer Contribution
is exhausted.





1.10
MATCHING EMPLOYER CONTRIBUTIONS  (Only if Option 1.07(a), Deferral
Contributions, is checked)



(a)           ¨           Basic Matching Employer Contributions (check one):


 
(1)
¨
Non-Discretionary Matching Employer Contributions - The Employer shall make a
basic Matching Employer Contribution on behalf of each Participant in an amount
equal to the following percentage of a Participant’s Deferral Contributions
during the Contribution Period (check (A) or (B) and, if applicable, (C)):



Note:  Effective for Plan Years beginning on or after January 1, 1999, if the
Employer elected Option 1.11(a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions and meets the requirements for deemed
satisfaction of the “ADP” test in Section 6.10 for a Plan Year, the Plan will
also be deemed to satisfy the “ACP” test for such Plan Year with respect to
Matching Employer Contributions if Matching Employer Contributions hereunder
meet the requirements in Section 6.11.


(A)           ¨           Single Percentage Match:   %


(B)           ¨           Tiered Match:


          % of the first  % of the Active Participant's Compensation contributed
to the Plan,


          % of the next  % of the Active Participant's Compensation contributed
to the Plan,


          % of the next   % of the Active Participant's Compensation contributed
to the Plan.


Note:  The percentages specified above for basic Matching Employer Contributions
may not increase as the percentage of Compensation contributed increases.


 
(C)
¨
Limit on Non-Discretionary Matching Employer Contributions (check the
appropriate box(es)):



 
(i)
¨
Deferral Contributions in excess of  % of the Participant’s Compensation for the
period in question shall not be considered for non-discretionary Matching
Employer Contributions.



Note:  If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral Contributions
made to the Plan, the non-discretionary Matching Employer Contributions
allocated to each Participant must be computed, and the percentage limit
applied, based upon each payroll period.


 
(ii)
¨
Matching Employer Contributions for each Participant for each Plan Year shall be
limited to $ .

 
 

--------------------------------------------------------------------------------



 
 
(2)
¨
Discretionary Matching Employer Contributions - The Employer may make a basic
Matching Employer Contribution on behalf of each Participant in an amount equal
to the percentage declared for the Contribution Period, if any, by a Board of
Directors’ Resolution (or by a Letter of Intent for a sole proprietor or
partnership) of the Deferral Contributions made by each Participant during the
Contribution Period.  The Board of Directors' Resolution (or Letter of Intent,
if applicable) may limit the Deferral Contributions matched to a specified
percentage of Compensation or limit the amount of the match to a specified
dollar amount.



 
(A)
¨
4% Limitation on Discretionary Matching Employer Contributions for Deemed
Satisfaction of “ACP” Test - In no event may the dollar amount of the
discretionary Matching Employer Contribution made on a Participant’s behalf for
the Plan Year exceed 4% of the Participant’s Compensation for the Plan
Year.  (Only if Option 1.11(a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions is checked.)



 
(3)
¨
Safe Harbor Matching Employer Contributions - Effective only for Plan Years
beginning on or after January 1, 1999, if the Employer elects one of the safe
harbor formula Options provided in the Safe Harbor Matching Employer
Contribution Addendum to the Adoption Agreement and provides written notice each
Plan Year to all Active Participants of their rights and obligations under the
Plan, the Plan shall be deemed to satisfy the “ADP” test and, under certain
circumstances, the “ACP” test.



 
(b)
¨
Additional Matching Employer Contributions - The Employer may at Plan Year end
make an additional Matching Employer Contribution equal to a percentage declared
by the Employer, through a Board of Directors’ Resolution (or by a Letter of
Intent for a sole proprietor or partnership), of the Deferral Contributions made
by each Participant during the Plan Year.  (Only if Option 1.10(a)(1) or (3) is
checked.)  The Board of Directors' Resolution (or Letter of Intent, if
applicable) may limit the Deferral Contributions matched to a specified
percentage of Compensation or limit the amount of the match to a specified
dollar amount.



 
(1)
¨
4% Limitation on Additional Matching Employer Contributions for Deemed
Satisfaction of “ACP” Test - In no event may the dollar amount of the additional
Matching Employer Contribution made on a Participant’s behalf for the Plan Year
exceed 4% of the Participant’s Compensation for the Plan Year.  (Only if Option
1.10(a)(3), Safe Harbor Matching Employer Contributions, or Option 1.11(a)(3),
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked.)



Note:  If the Employer elected Option 1.10(a)(3), Safe Harbor Matching Employer
Contributions, above and wants to be deemed to have satisfied the “ADP” test for
Plan Years beginning on or after January 1, 1999, the additional Matching
Employer Contribution must meet the requirements of Section 6.10.  In addition
to the foregoing requirements, if the Employer elected either Option 1.10(a)(3),
Safe Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the Deferral Contributions matched may not
exceed the limitations in Section 6.11.


 
(c)
Contribution Period for Matching Employer Contributions - The Contribution
Period for purposes of calculating the amount of basic Matching Employer
Contributions described in Subsection 1.10(a) is:



(1)           ¨           each calendar month.


(2)           ¨           each Plan Year quarter.


(3)           ¨           each Plan Year.


(4)           ¨           each payroll period.


The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.10(b) is the Plan Year.
 
 

--------------------------------------------------------------------------------



 
 
(d)
Continuing Eligibility Requirement(s) - A Participant who makes Deferral
Contributions during a Contribution Period shall only be entitled to receive
Matching Employer Contributions under Section 1.10 for that Contribution Period
if the Participant satisfies the following requirement(s) (Check the appropriate
box(es).  Options (3) and (4) may not be elected together; Option (5) may not be
elected with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may
not be elected with respect to basic Matching Employer Contributions if Option
1.10(a)(3), Safe Harbor Matching Employer Contributions, is checked):



(1)           ¨           No requirements.


 
(2)
¨
Is employed by the Employer or a Related Employer on the last day of the
Contribution Period.



 
(3)
¨
Earns at least 501 Hours of Service during the Plan Year.  (Only if the
Contribution Period is the Plan Year.)



 
(4)
¨
Earns at least 1,000 Hours of Service during the Plan Year.  (Only if the
Contribution Period is the Plan Year.)



 
(5)
¨
Either earns at least 501 Hours of Service during the Plan Year or is employed
by the Employer or a Related Employer on the last day of the Plan Year.  (Only
if the Contribution Period is the Plan Year.)



(6)           ¨           Is not a Highly Compensated Employee for the Plan
Year.


 
(7)
¨
Is not a partner or a member of the Employer, if the Employer is a partnership
or an entity taxed as a partnership.



 
(8)
¨
Special continuing eligibility requirement(s) for additional Matching Employer
Contributions.  (Only if Option 1.10(b), Additional Matching Employer
Contributions, is checked.)



 
(A)
The continuing eligibility requirement(s) for additional Matching Employer
Contributions is/are:     (Fill in number of applicable eligibility
requirement(s) from above.)



Note:  If Option (2), (3), (4), or (5) above is selected, then Matching Employer
Contributions can only be funded by the Employer after the Contribution Period
or Plan Year ends.  Matching Employer Contributions funded during the
Contribution Period or Plan Year shall not be subject to the eligibility
requirements of Option (2), (3), (4), or (5).  If Option (2), (3), (4), or (5)
is adopted during a Contribution Period or Plan Year, as applicable, such Option
shall not become effective until the first day of the next Contribution Period
or Plan Year.


 
(e)
¨
Qualified Matching Employer Contributions - Prior to making any Matching
Employer Contribution hereunder (other than a safe harbor Matching Employer
Contribution), the Employer may designate all or a portion of such Matching
Employer Contribution as a Qualified Matching Employer Contribution that may be
used to satisfy the “ADP” test on Deferral Contributions and excluded in
applying the “ACP” test on Employee and Matching Employer Contributions.  Unless
the additional eligibility requirement is selected below, Qualified Matching
Employer Contributions shall be allocated to all Participants who meet the
continuing eligibility requirement(s) described in Subsection 1.10(d) above for
the type of Matching Employer Contribution being characterized as a Qualified
Matching Employer Contribution.



 
(1)
¨
To receive an allocation of Qualified Matching Employer Contributions a
Participant must also be a Non-Highly Compensated Employee for the Plan Year.



Note:  Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.10(a)(3), Safe
Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and the “ADP” test
is deemed satisfied under Section 6.10 for such Plan Year.


 

--------------------------------------------------------------------------------


 
1.11           NONELECTIVE EMPLOYER CONTRIBUTIONS


Note:  An Employer may elect both a fixed formula and a discretionary
formula.  If both are selected, the discretionary formula shall be treated as an
additional Nonelective Employer Contribution and allocated separately in
accordance with the allocation formula selected by the Employer.


 
(a)
þ
Fixed Formula (An Employer may elect both the Safe Harbor Formula and one of the
other fixed formulas.  Otherwise, the Employer may only select one of the
following.)



 
(1)
¨
Fixed Percentage Employer Contribution - For each Plan Year, the Employer shall
contribute for each eligible Active Participant an amount equal to  % (not to
exceed 15% for Plan Years beginning prior to 2002 and 25% for Plan Years
beginning on or after January 1, 2002) of such Active Participant’s
Compensation.



 
(2)
¨
Fixed Flat Dollar Employer Contribution - The Employer shall contribute for each
eligible Active Participant an amount equal to $ .



The contribution amount is based on an Active Participant’s service for the
following period:


(A)           ¨           Each paid hour.


(B)           ¨           Each payroll period.


(C)           ¨           Each Plan Year.


(D)           ¨           Other:                       


 
(3)
þ
Safe Harbor Formula - Effective only with respect to Plan Years that begin on or
after January 1, 1999, the Nonelective Employer Contribution specified in the
Safe Harbor Nonelective Employer Contribution Addendum is intended to satisfy
the safe harbor contribution requirements under the Code such that the “ADP”
test (and, under certain circumstances, the “ACP” test) is deemed
satisfied.  Please complete the Safe Harbor Nonelective Employer Contribution
Addendum to the Adoption Agreement.  (Choose only if Option 1.07(a), Deferral
Contributions, is checked.)



 
(b)
¨
Discretionary Formula - The Employer may decide each Plan Year whether to make a
discretionary Nonelective Employer Contribution on behalf of eligible Active
Participants in accordance with Section 5.10.  Such contributions shall be
allocated to eligible Active Participants based upon the following (check (1) or
(2)):



 
(1)
¨
Non-Integrated Allocation Formula - In the ratio that each eligible Active
Participant's Compensation bears to the total Compensation paid to all eligible
Active Participants for the Plan Year.



 
(2)
¨
Integrated Allocation Formula - As (A) a percentage of each eligible Active
Participant's Compensation plus (B) a percentage of each eligible Active
Participant's Compensation in excess of the "integration level" as defined
below.  The percentage of Compensation in excess of the "integration level"
shall be equal to the lesser of the percentage of the Active Participant's
Compensation allocated under (A) above or the "permitted disparity limit" as
defined below.



Note: An Employer that has elected the Safe Harbor formula in Subsection
1.11(a)(3) above may not take Nonelective Employer Contributions made to satisfy
the safe harbor into account in applying the integrated allocation formula
described above.
 
 

--------------------------------------------------------------------------------



 
"Integration level" means the Social Security taxable wage base for the Plan
Year, unless the Employer elects a lesser amount in (A) or (B) below.


 
(A)
 % (not to exceed 100%) of the Social Security taxable wage base for the Plan
Year, or



(B)           $  (not to exceed the Social Security taxable wage base).


"Permitted disparity limit" means the percentage provided by the following
table:


 
The "Integration Level" is ___% of the Taxable Wage Base
 
The "Permitted
Disparity
Limit" is
 
20% or less
 
5.7%
 
More than 20%, but not more than 80%
 
4.3%
 
More than 80%, but less than 100%
 
5.4%
 
100%
 
5.7%



Note:  An Employer who maintains any other plan that provides for Social
Security Integration (permitted disparity) may not elect Option 1.11(b)(2).


 
(c)
Continuing Eligibility Requirement(s) - A Participant shall only be entitled to
receive Nonelective Employer Contributions for a Plan Year under this Section
1.11 if the Participant satisfies the following requirement(s) (Check the
appropriate box(es) - Options (3) and (4) may not be elected together; Option
(5) may not be elected with Option (2), (3), or (4); Options (2), (3), (4), (5),
and (7) may not be elected with respect to Nonelective Employer Contributions
under the fixed formula if Option 1.11(a)(3), Safe Harbor Formula, is checked):



(1)           þ           No requirements.


 
(2)
¨
Is employed by the Employer or a Related Employer on the last day of the Plan
Year.



(3)           ¨           Earns at least 501 Hours of Service during the Plan
Year.


(4)           ¨           Earns at least 1,000 Hours of Service during the Plan
Year.


 
(5)
¨
Either earns at least 501 Hours of Service during the Plan Year or is employed
by the Employer or a Related Employer on the last day of the Plan Year.



(6)           ¨           Is not a Highly Compensated Employee for the Plan
Year.


 
(7)
¨
Is not a partner or a member of the Employer, if the Employer is a partnership
or an entity taxed as a partnership.



 
(8)
¨
Special continuing eligibility requirement(s) for discretionary Nonelective
Employer Contributions.  (Only if both Options 1.11(a) and (b) are checked.)



 
(A)
The continuing eligibility requirement(s) for discretionary Nonelective Employer
Contributions is/are:     (Fill in number of applicable eligibility
requirement(s) from above.)



Note:  If Option (2), (3), (4), or (5) above is selected then Nonelective
Employer Contributions can only be funded by the Employer after the Plan Year
ends.  Nonelective Employer Contributions funded during the Plan Year shall not
be subject to the eligibility requirements of Option (2), (3), (4), or (5).  If
Option (2), (3), (4), or (5) is adopted during a Plan Year, such Option shall
not become effective until the first day of the next Plan Year.




 

--------------------------------------------------------------------------------


 
1.12           EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS


 
¨
Death, Disability, and Retirement Exception to Eligibility Requirements - Active
Participants who do not meet any last day or Hours of Service requirement under
Subsection 1.10(d) or 1.11(c) because they become disabled, as defined in
Section 1.14, retire, as provided in Subsection 1.13(a), (b), or (c), or die
shall nevertheless receive an allocation of Nonelective Employer and/or Matching
Employer Contributions.  No Compensation shall be imputed to Active Participants
who become disabled for the period following their disability.





1.13           RETIREMENT


(a)           The Normal Retirement Age under the Plan is (check one):


(1)           þ           age 65.


(2)           ¨           age   (specify between 55 and 64).


 
(3)
¨
later of age   (not to exceed 65) or the fifth anniversary of the Participant’s
Employment Commencement Date.



 
(b)
þ
The Early Retirement Age is the first day of the month after the Participant
attains age 55.0 (specify 55 or greater) and completes   years of Vesting
Service.



Note:  If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.


 
(c)
þ
A Participant who becomes disabled, as defined in Section 1.14, is eligible for
disability retirement.



Note:  If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan.




1.14           DEFINITION OF DISABLED


A Participant is disabled if he/she (check the appropriate box(es)):


 
(a)
þ
satisfies the requirements for benefits under the Employer’s long-term
disability plan.



(b)           ¨           satisfies the requirements for Social Security
disability benefits.


(c)           ¨           is determined to be disabled by a physician approved
by the Employer.




 

--------------------------------------------------------------------------------


 
1.15           VESTING


A Participant's vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than Safe Harbor Matching Employer
and/or Nonelective Employer Contributions elected  in Subsection 1.10(a)(3) or
1.11(a)(3), shall be based upon his years of Vesting Service and the schedule(s)
selected below, except as provided in Subsection 1.21(d) or in the Vesting
Schedule Addendum to the Adoption Agreement.


(a)           ¨           Years of Vesting Service shall exclude:


 
(1)
¨
for new plans, service prior to the Effective Date as defined in Subsection
1.01(g)(1).



 
(2)
¨
for existing plans converting from another plan document, service prior to the
original Effective Date as defined in Subsection 1.01(g)(2).



(b)           Vesting Schedule(s)


Note:  The vesting schedule selected below applies only to Nonelective Employer
Contributions and Matching Employer Contributions other than safe harbor
contributions under Option 1.11(a)(3) or Option 1.10(a)(3).  Safe harbor
contributions under Options 1.11(a)(3) and 1.10(a)(3) are always 100% vested
immediately.


(1)  Nonelective Employer
Contributions                                                                                     (2)  Matching
Employer Contributions
(check
one):                                                                   (check
one):


(A)  ¨  N/A - No
Nonelective                                                                (A)  þ  N/A
- No Matching
Employer
Contributions                                                                Employer
Contributions


(B)  þ  100% Vesting
immediately                                                                           (B)  ¨  100%Vesting
immediately


(C)  ¨  3 year cliff (see C
below)                                                                           (C)  ¨  3
year cliff (see C below)


(D)  ¨  5 year cliff (see D
below)                                                                           (D)  ¨  5
year cliff (see D below)


(E)  ¨  6 year graduated (see E
below)                                                                                     (E)  ¨  6
year graduated (see E below)


(F)  ¨  7 year graduated (see F
below)                                                                                     (F)  ¨  7
year graduated (see F below)


(G)  ¨  Other
vesting                                                                (G)  ¨
Other vesting
(complete G1
below)                                                                (complete
G2 below)


Years of
Vesting
Service                                                           Applicable
Vesting Schedule(s)

 
C
D
E
F
G1
G2
0
0%
0%
0%
0%
          %
          %
1
0%
0%
0%
0%
          %
          %
2
0%
0%
20%
0%
          %
          %
3
100%
0%
40%
20%
          %
          %
4
100%
0%
60%
40%
          %
          %
5
100%
100%
80%
60%
          %
          %
6
100%
100%
100%
80%
          %
          %
7 or more
100%
100%
100%
100%
100%
100%



Note:  A schedule elected under G1 or G2 above must be at least as favorable as
one of the schedules in C, D, E or F above.




Note:  If the Plan is being amended to provide a more restrictive vesting
schedule, the more favorable vesting schedule shall continue to apply to
Participants who are Active Participants immediately prior to the later of
(1) the effective date of the amendment or (2) the date the amendment is
adopted.


 
(c)
þ
A vesting schedule more favorable than the vesting schedule(s) selected above
applies to certain Participants. Please complete the Vesting Schedule Addendum
to the Adoption Agreement.



 
(d)
Application of Forfeitures - If a Participant forfeits any portion of his
non-vested Account balance as provided in Section 6.02, 6.04, 6.07, or 11.08,
such forfeitures shall be (check one):



 
(1)
¨
N/A - Either (A) no Matching Employer Contributions are made with respect to
Deferral Contributions under the Plan and all other Employer Contributions are
100% vested when made or (B) there are no Employer Contributions under the Plan.



(2)           ¨           applied to reduce Employer contributions.


 
(3)
¨
allocated among the Accounts of eligible Participants in the manner provided in
Section 1.11.  (Only if Option 1.11(a) or (b) is checked.)





 

--------------------------------------------------------------------------------


 
1.16           PREDECESSOR EMPLOYER SERVICE


 
þ
Service for purposes of eligibility in Subsection 1.04(b) and vesting in
Subsection 1.15(b) of this Plan shall include service with the following
predecessor employer(s):





Cabot Corporation
Rippe Corporation







1.17           PARTICIPANT LOANS


Participant loans (check one):


 
(a)
þ
are allowed in accordance with Article 9 and loan procedures outlined in the
Service Agreement.



(b)           ¨           are not allowed.




1.18           IN-SERVICE WITHDRAWALS


Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):


 
(a)
þ
Hardship Withdrawals - Hardship withdrawals from a Participant’s Deferral
Contributions Account shall be allowed in accordance with Section 10.05, subject
to a $500 minimum amount.



 
(b)
þ
Age 59 1/2 - Participants shall be entitled to receive a distribution of all or
any portion of the following Accounts upon attainment of age 59 1/2 (check one):



(1)           ¨           Deferral Contributions Account.


(2)           þ           All vested account balances.


(c)  
Withdrawal of Employee Contributions and Rollover Contributions -



 
(1)
Unless otherwise provided below, Employee Contributions may be withdrawn in
accordance with Section 10.02 at any time.



 
(A)
¨
Employees may not make withdrawals of Employee Contributions more frequently
than:



                                    .


 
(2)
Rollover Contributions may be withdrawn in accordance with Section 10.03 at any
time.



 
(d)
¨
Protected In-Service Withdrawal Provisions - Check if the Plan was converted by
plan amendment or received transfer contributions from another defined
contribution plan, and benefits under the other defined contribution plan were
payable as (check the appropriate box(es)):



 
(1)
¨
an in-service withdrawal of vested employer contributions maintained in a
Participant’s Account (check (A) and/or (B)):



(A)           ¨           for at least   (24 or more) months.


 
(i)
¨
Special restrictions applied to such in-service withdrawals under the prior plan
that the Employer wishes to continue under the Plan as restated
hereunder.  Please complete the Protected In-Service Withdrawals Addendum to the
Adoption Agreement identifying the restrictions.



(B)           ¨           after the Participant has at least 60 months of
participation.


 
(i)
¨
Special restrictions applied to such in-service withdrawals under the prior plan
that the Employer wishes to continue under the Plan as restated
hereunder.  Please complete the Protected In-Service Withdrawals Addendum to the
Adoption Agreement identifying the restrictions.



 
(2)
¨
another in-service withdrawal option that is a “protected benefit” under Code
Section 411(d)(6) or an in-service hardship withdrawal option not otherwise
described in Section 1.18(a).  Please complete the Protected In-Service
Withdrawals Addendum to the Adoption Agreement identifying the in-service
withdrawal option(s).





 

--------------------------------------------------------------------------------


 
1.19           FORM OF DISTRIBUTIONS
Subject to Section 13.01, 13.02 and Article 14, distributions under the Plan
shall be paid as provided below.  (Check the appropriate box(es) and, if any
forms of payment selected in (b), (c) and/or (d) apply only to a specific class
of Participants, complete Subsection (b) of the Forms of Payment Addendum.)
 
(a)
Lump Sum Payments - Lump sum payments are always available under the Plan.

 
(b)
¨
Installment Payments - Participants may elect distribution under a systematic
withdrawal plan (installments).

 
(c)
¨
Annuities (Check if the Plan is retaining any annuity form(s) of payment.)

 
(1)
An annuity form of payment is available under the Plan for the following
reason(s) (check (A) and/or (B), as applicable):

 
(A)
¨
As a result of the Plan's receipt of a transfer of assets from another defined
contribution plan or pursuant to the Plan terms prior to the Amendment Effective
Date specified in Section 1.01(g)(2), benefits were previously payable in the
form of an annuity that the Employer elects to continue to be offered as a form
of payment under the Plan.

 
(B)
¨
The Plan received a transfer of assets from a defined benefit plan or another
defined contribution plan that was subject to the minimum funding requirements
of Code Section 412 and therefore an annuity form of payment is a protected
benefit under the Plan in accordance with Code Section 411(d)(6).

 
(2)
The normal form of payment under the Plan is (check (A) or (B)):

 
(A)
¨
A lump sum payment.

 
(i)
Optional annuity forms of payment (check (I) and/or (II), as applicable).  (Must
check and complete (I) if a life annuity is one of the optional annuity forms of
payment under the Plan.)

 
(I)
¨
A married Participant who elects an annuity form of payment shall receive a
qualified joint and  % (at least 50%) survivor annuity.  An unmarried
Participant shall receive a single life annuity, unless a different form of
payment is specified below:



 
(II)
¨
Other annuity form(s) of payment.  Please complete Subsection (a) of the Forms
of Payment Addendum describing the other annuity form(s) of payment available
under the Plan.

 
(B)
¨
A life annuity (complete (i) and (ii) and check (iii) if applicable).

 
(i)
The normal form for married Participants is a qualified joint and  % (at least
50%) survivor annuity.  The normal form for unmarried Participants is a single
life annuity, unless a different annuity form is specified below:



 
(ii)
The qualified preretirement survivor annuity provided to a Participant's spouse
is purchased with  % (at least 50%) of the Participant's Account.

 
(iii)
¨
Other annuity form(s) of payment.  Please complete Subsection (a) of the Forms
of Payment Addendum describing the other annuity form(s) of payment available
under the Plan.

 
(d)
¨
Other Non-Annuity Form(s) of Payment - As a result of the Plan's receipt of a
transfer of assets from another plan or pursuant to the Plan terms prior to the
Amendment Effective Date specified in 1.01(g)(2), benefits were previously
payable in the following form(s) of payment not described in (a), (b) or (c)
above and the Plan will continue to offer these form(s) of payment:



 
(e)
¨
Eliminated Forms of Payment Not Protected Under Code Section 411(d)(6).  Check
if either (1) under the Plan terms prior to the Amendment Effective Date or
(2) under the terms of another plan from which assets were transferred, benefits
were payable in a form of payment that will cease to be offered after a
specified date.  Please complete Subsection (c) of the Forms of Payment Addendum
describing the forms of payment previously available and the effective date of
the elimination of the form(s) of payment.





1.20           TIMING OF DISTRIBUTIONS


Except as provided in Subsection 1.20(a) or (b) and the Postponed Distribution
Addendum to the Adoption Agreement, distribution shall be made to an eligible
Participant from his vested interest in his Account as soon as reasonably
practicable following the date the Participant’s application for distribution is
received by the Administrator.


 
(a)
Required Commencement of Distribution - If a Participant does not elect to
receive benefits as of an earlier date, as permitted under the Plan,
distribution of a Participant’s Account shall begin as of the Participant’s
Required Beginning Date.



 
(b)
¨
Postponed Distributions - Check if the Plan was converted by plan amendment from
another defined contribution plan that provided for the postponement of certain
distributions from the Plan to eligible Participants and the Employer wants to
continue to administer the Plan using the postponed distribution
provisions.  Please complete the Postponed Distribution Addendum to the Adoption
Agreement indicating the types of distributions that are subject to postponement
and the period of postponement.



Note:  An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.




 

--------------------------------------------------------------------------------


 
1.21           TOP HEAVY STATUS


(a)           The Plan shall be subject to the Top-Heavy Plan requirements of
Article 15 (check one):


 
(1)
¨
for each Plan Year, whether or not the Plan is a "top-heavy plan" as defined in
Subsection 15.01(f).



 
(2)
þ
for each Plan Year, if any, for which the Plan is a "top-heavy plan" as defined
in Subsection 15.01(f).



 
(3)
¨
Not applicable.  (Choose only if Plan covers only employees subject to a
collective bargaining agreement.)



 
(b)
In determining whether the Plan is a "top-heavy plan" for an Employer with at
least one defined benefit plan, the following assumptions shall apply:



(1)           ¨           Interest rate:   % per annum.


(2)           ¨           Mortality table:    .


 
(3)
þ
Not applicable. (Choose only if either (A) Plan covers only employees subject to
a collective bargaining agreement or (B) Employer does not maintain and has not
maintained any defined benefit plan during the five-year period ending on the
applicable "determination date", as defined in Subsection 15.01(a).)



 
(c)
If the Plan is or is treated as a "top-heavy plan" for a Plan Year, each non-key
Employee shall receive an Employer Contribution of at least 3.0 (3, 4, 5, or 7
1/2)% of Compensation for the Plan Year in accordance with Section 15.03.  The
minimum Employer Contribution provided in this Subsection 1.21(c) shall be made
under this Plan only if the Participant is not entitled to such contribution
under another qualified plan of the Employer, unless the Employer elects
otherwise below:



 
(1)
¨
The minimum Employer Contribution shall be paid under this Plan in any event.



 
(2)
¨
Another method of satisfying the requirements of Code Section 416.  Please
complete the 416 Contribution Addendum to the Adoption Agreement describing the
way in which the minimum contribution requirements will be satisfied in the
event the Plan is or is treated as a “top-heavy plan”.



 
(3)
¨
Not applicable.  (Choose only if Plan covers only employees subject to a
collective bargaining agreement.)



Note:  The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.21(c) above to the extent provided in Section 15.03.


 
(d)
If the Plan is or is treated as a "top-heavy plan" for a Plan Year, the
following vesting schedule shall apply instead of the schedule(s) elected in
Subsection 1.15(b) for such Plan Year and each Plan Year thereafter (check one):



 
(1)
¨
Not applicable.  (Choose only if either (A) Plan provides for Nonelective
Employer Contributions and the schedule elected in Subsection 1.15(b)(1) is at
least as favorable in all cases as the schedules available below or (B) Plan
covers only employees subject to a collective bargaining agreement.)



(2)           þ           100% vested after 0 (not in excess of 3) years of
Vesting Service.


(3)           ¨           Graded vesting:


 
Years of Vesting Service
 
Vesting
Percentage
 
Must be
at Least
 
0
 
 
0%
 
1
 
 
0%
 
2
 
 
20%
 
3
 
 
40%
 
4
 
 
60%
 
5
 
 
80%
 
6 or more
 
 
100%



Note:  If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.15(b)(1) is more favorable in all cases than
the schedule elected in Subsection 1.21(d) above, then the schedule in
Subsection 1.15(b)(1) shall continue to apply even in Plan Years in which the
Plan is a "top-heavy plan".


 

--------------------------------------------------------------------------------


 

 
1.22
CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION PLANS



If the Employer maintains other defined contribution plans, annual additions to
a Participant's Account shall be limited as provided in Section 6.12 of the Plan
to meet the requirements of Code Section 415, unless the Employer elects
otherwise below and completes the 415 Correction Addendum describing the order
in which annual additions shall be limited among the plans.


(a)           ¨           Other Order for Limiting Annual Additions




1.23           INVESTMENT DIRECTION


Investment Directions - Participant Accounts shall be invested (check one):


 
(a)
¨
in accordance with the investment directions provided to the Trustee by the
Employer for allocating all Participant Accounts among the Options listed in the
Service Agreement.



 
(b)
þ
in accordance with the investment directions provided to the Trustee by each
Participant for allocating his entire Account among the Options listed in the
Service Agreement.



 
(c)
¨
in accordance with the investment directions provided to the Trustee by each
Participant for all contribution sources in his Account, except that the
following sources shall be invested in accordance with the investment directions
provided by the Employer (check (1) and/or (2)):



(1)           ¨           Nonelective Employer Contributions


(2)           ¨           Matching Employer Contributions


The Employer must direct the applicable sources among the same investment
options made available for Participant directed sources listed in the Service
Agreement.


1.24           RELIANCE ON OPINION LETTER


An adopting Employer may rely on the opinion letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Announcement 2001-77, 2001-30 I.R.B.  The
Employer may not rely on the opinion letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
opinion letter issued with respect to this Plan and in Announcement 2001-77.  In
order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service.  Failure to
fill out the Adoption Agreement properly may result in disqualification of the
Plan.


This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 02.  The Prototype Sponsor shall inform the adopting Employer of
any amendments made to the Plan or of the discontinuance or abandonment of the
prototype plan document.




1.25           PROTOTYPE INFORMATION:


Name of Prototype
Sponsor:                                                                           Fidelity
Management & Research Company
Address of Prototype
Sponsor:                                                                82
Devonshire Street
Boston, MA  02109


Questions regarding this prototype document may be directed to the following
telephone number:
1-800-343-9184.



 
 

--------------------------------------------------------------------------------

 



EXECUTION PAGE
(Fidelity’s Copy)




IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this


                day of  ,  .




Employer:                      


By:                      


Title:                      








Employer:                      


By:                      


Title:                      






 
Accepted by:
 


 
Fidelity Management Trust Company, as Trustee
 


 


 
By:                      Date:
 


 
Title:           
 

 
 

--------------------------------------------------------------------------------

 





EXECUTION PAGE
(Employer’s Copy)




IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this


                day of  ,  .




Employer:                      


By:                      


Title:                      








Employer:                      


By:                      


Title:                      






Accepted by:


Fidelity Management Trust Company, as Trustee




By:                      Date:


Title:           



 
 

--------------------------------------------------------------------------------

 





AMENDMENT EXECUTION PAGE




This page is to be completed in the event the Employer modifies any prior
election(s) or makes a new election(s) in this Adoption Agreement.  Attach the
amended page(s) of the Adoption Agreement to this execution page.


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:


 
Section Amended
 
Page
 
Effective Date
                             





IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
               day of


  ,  .






Employer:
 
Employer:
 



By:
 
By:
 



Title:
 
Title:
 







Accepted by:


Fidelity Management Trust Company, as Trustee




By:                      Date:


Title:           

 
 

--------------------------------------------------------------------------------

 



ADDENDUM


Re:  SPECIAL EFFECTIVE DATES
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan




 
(a)
þ
Special Effective Dates for Other Provisions - The following provisions (e.g.,
new eligibility requirements, new contribution formula, etc.) shall be effective
as of the dates specified herein:



Section 1.05(b)(2) is effective on the effective date shown below.  Prior to
this date, compensation for all contributions was determined by the provisions
in Section 1.05(a).  -  Effective:  01/01/2003
 
Section 1.07(a)(1) is effective on the effective date shown below.  Prior to
this date, Deferral Contributions could not exceed 15% of Compensation for that
period.  -  Effective:  01/01/2003
 
Section 1.10(a)(1)(B) is effective on the effective date shown below.  Prior to
this date, Section 1.10(a)(3) and the corresponding Safe Harbor Matching
Employer Contribution Addendum to the Adoption Agreement indicating Safe Harbor
Matching Contributions of 100% on the first 4% of compensation and 50% on the
next 2% of compensation was elected for the period of May 1, 2000 to December
31, 2002.  Section 1.10(a)(3) and the corresponding Safe Harbor Matching
Employer Contribution Addendum to the Adoption Agreement are being eliminated on
the effective date shown below.  -  Effective:  01/01/2003
 
Section 1.10(c)(4) is effective on the effective date shown below.  Prior to
this date, the Contribution Period for Matching Employer Contributions was
defined as each Plan year.  -  Effective:  01/01/2003
 
Section 1.11(a)(3) and the corresponding Safe Harbor Nonelective Employer
Contribution Addendum to the Adoption Agreement are effective on the effective
date shown below.  Prior to this date, Section 1.11(a)(1) with a stated
percentage of 4% was elected.  Section 1.11(a)(1) is being eliminated on the
effective date shown below.  -  Effective:  01/01/2003
   





 
(b)
¨
Plan Merger Effective Dates - The following plan(s) were merged into the Plan
after the Effective Date indicated in Subsection 1.01(g)(1) or (2), as
applicable.  The provisions of the Plan are effective with respect to the merged
plan(s) as of the date(s) indicated below:



(1)
Name of merged plan:
                                 
Effective date:
   




 
 

--------------------------------------------------------------------------------

 



(2)
Name of merged plan:
                                 
Effective date:
   



(3)
Name of merged plan:
                                 
Effective date:
   



(4)
Name of merged plan:
                                 
Effective date:
   



(5)
Name of merged plan:
                                 
Effective date:
   


 
 

--------------------------------------------------------------------------------

 





ADDENDUM


Re:  SAFE HARBOR MATCHING EMPLOYER CONTRIBUTION
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan


(a)           Safe Harbor Matching Employer Contribution Formula


Note:  Matching Employer Contributions made under this Option must be 100%
vested when made and may only be distributed because of death, disability,
separation from service, age 59 1/2, or termination of the Plan without the
establishment of a successor plan.  In addition, each Plan Year, the Employer
must provide written notice to all Active Participants of their rights and
obligations under the Plan.


 
(1)
¨
100% of the first 3% of the Active Participant's Compensation contributed to the
Plan and 50% of the next 2% of the Active Participant's Compensation contributed
to the Plan.



 
(A)
¨
Safe harbor Matching Employer Contributions shall not be made on behalf of
Highly Compensated Employees.



Note:  If the Employer selects this formula and does not elect Option 1.10(b),
Additional Matching Employer Contributions, Matching Employer Contributions will
automatically meet the safe harbor contribution requirements for deemed
satisfaction of the "ACP" test.  (Employee Contributions must still be tested.)


 
(2)
¨
Other Enhanced Match:



  % of the first  % of the Active Participant's Compensation contributed
to the plan,


          % of the next  % of the Active Participant's Compensation contributed
to the plan,


          % of the next  % of the Active Participant's Compensation contributed
to the plan.


Note:  To satisfy the safe harbor contribution requirement for the "ADP" test,
the percentages specified above for Matching Employer Contributions may not
increase as the percentage of Compensation contributed increases, and the
aggregate amount of Matching Employer Contributions at such rates must at least
equal the aggregate amount of Matching Employer Contributions which would be
made under the percentages described in (a)(1) of this Addendum.


 
(A)
¨
Safe harbor Matching Employer Contributions shall not be made on behalf of
Highly Compensated Employees.



 
(B)
¨
The formula specified above is also intended to satisfy the safe harbor
contribution requirement for deemed satisfaction of the "ACP" test with respect
to Matching Employer Contributions.  (Employee Contributions must still be
tested.)



Note:  To satisfy the safe harbor contribution requirement for the "ACP" test,
the Deferral Contributions and/or Employee Contributions matched cannot exceed
6% of a Participant's Compensation.

 
 

--------------------------------------------------------------------------------

 



ADDENDUM


Re:  SAFE HARBOR NONELECTIVE EMPLOYER CONTRIBUTION
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan




 
(a)
Safe Harbor Nonelective Employer Contribution Election



 
(1)
þ
For each Plan Year, the Employer shall contribute for each eligible Active
Participant an amount equal to 4.00% (not less than 3% nor more than 15%) of
such Active Participant’s Compensation.



 
(2)
¨
The Employer may decide each Plan Year whether to amend the Plan by electing and
completing (A) below to provide for a contribution on behalf of each eligible
Active Participant in an amount equal to at least 3% of such Active
Participant’s Compensation.



Note:                      An Employer that has selected Subsection (a)(2) above
must amend the Plan by electing (A) below and completing the Amendment Execution
Page no later than 30 days prior to the end of each Plan Year for which safe
harbor Nonelective Employer Contributions are being made.


 
(A)
¨
For the Plan Year beginning   , the Employer shall contribute for each eligible
Active Participant an amount equal to  % (not less than 3% nor more than 15%) of
such Active Participant’s Compensation.



Note:  Safe harbor Nonelective Employer Contributions must be 100% vested when
made and may only be distributed because of death, disability, separation from
service, age 59 1/2, or termination of the Plan without the establishment of a
successor plan.  In addition, each Plan Year, the Employer must provide written
notice to all Active Participants of their rights and obligations under the
Plan.


 
(b)
¨
Safe harbor Nonelective Employer Contributions shall not be made on behalf of
Highly Compensated Employees.



 
(c)
þ
In conjunction with its election of the safe harbor described above, the
Employer has elected to make Matching Employer Contributions under Subsection
1.10 that are intended to meet the requirements for deemed satisfaction of the
“ACP” test with respect to Matching Employer Contributions.


 
 

--------------------------------------------------------------------------------

 

ADDENDUM


Re:  PROTECTED IN-SERVICE WITHDRAWALS
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan




 
(a)
Restrictions on In-Service Withdrawals of Amounts Held for Specified Period -
The following restrictions apply to in-service withdrawals made in accordance
with Subsection 1.18(d)(1)(A) (cannot include any mandatory suspension of
contributions restriction):




                 



 
(b)
Restrictions on In-Service Withdrawals Because of Participation in Plan for 60
or More Months - The following restrictions apply to in-service withdrawals made
in accordance with Subsection 1.18(d)(1)(B) (cannot include any mandatory
suspension of contributions restriction):




                 



 
(c)
¨
Other In-Service Hardship Withdrawal Provisions - In-service hardship
withdrawals are permitted from a Participant’s Deferral Contributions Account
and the other sub-accounts specified below, subject to the conditions otherwise
applicable to hardship withdrawals from a Participant’s Deferral Contributions
Account:




                 



 
 

--------------------------------------------------------------------------------



 
 
(d)
¨
Other In-Service Withdrawal Provisions - In-service withdrawals from a
Participant's Accounts specified below shall be available to Participants who
satisfy the requirements also specified below:




                 



 
(1)
¨
The following restrictions apply to a Participant’s Account following an
in-service withdrawal made pursuant to (d) above (cannot include any mandatory
suspension of contributions restriction):




                 


 
 

--------------------------------------------------------------------------------

 

ADDENDUM


Re:  FORMS OF PAYMENT
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan


(a)           The following optional forms of annuity will continue to be
offered under the Plan:


 
(b)
The forms of payment described in Section 1.19(b), (c) and/or (d) apply to the
following class(es) of Participants:



Note:  Please indicate if different classes of Participants are subject to
different forms of payment.
 
(c)
The following forms of payment were previously available under the Plan but will
be eliminated as of the date specified in subsection (4) below (check the
applicable (box(es) and complete (4)):

 
(1)
¨
Installment Payments.

 
(2)
¨
Annuities.

 
(A)
¨
The normal form of payment under the Plan was a lump sum and all optional
annuity forms of payment not listed under Section 1.19(c)(2)(A)(i) are
eliminated.  The eliminated forms of payment include the following:



 
(B)
¨
The normal form of payment under the Plan was a life annuity and all annuity
forms of payment not listed under Section 1.19(c)(2)(B) are
eliminated.  (Complete (i) and (ii) and, if applicable, (iii).)

 
(i)
The normal form for married Participants was a qualified joint and  % (at least
50%) survivor annuity.  The normal form for unmarried Participants was a single
life annuity, unless a different form is specified below:



 
(ii)
The qualified preretirement survivor annuity provided to a Participant's spouse
was purchased with  % (at least 50%) of the Participant's Account.

 
(iii)
The other annuity form(s) of payment previously available under the Plan
included the following:



 
(3)
¨
Other Non-Annuity Forms of Payment.  All other non-annuity forms of payment that
are not listed in Section 1.19(d) but that were previously available under the
Plan are eliminated.  The eliminated non-annuity forms of payment include the
following:



 
(4)
The form(s) of payment described in this Subsection (c) will not be offered to
Participants who have an Annuity Starting Date which occurs on or after  
(cannot be earlier than September 6, 2000).  Notwithstanding the date entered
above, the forms of payment described in this Subsection (c) will continue to be
offered to Participants who have an Annuity Starting Date that occurs (1) within
90 days following the date the Employer provides affected Participants with a
summary that satisfies the requirements of 29 CFR 2520.104b-3 and that notifies
them of the elimination of the applicable form(s) of payment, but (2) no later
than the first day of the second Plan Year following the Plan Year in which the
amendment eliminating the applicable form(s) of payment is adopted.


 
 

--------------------------------------------------------------------------------

 



ADDENDUM


Re:  VESTING SCHEDULE
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan




 
(a)
More Favorable Vesting Schedule

 
(1)
The following vesting schedule applies to the class of Participants described in
(a)(2) below:

Source:  Safe Harbor Profit Sharing, Co Nonelective, S Harbor Match, Fixed Match


Years of Service                                           Vesting Percent
less than 1                                                 100
1                                         100
 
(2)
The vesting schedule specified in (a)(1) above applies to the following class of
Participants:

All participants as of 04/01/2009 will be 100% vested in Employer Contributions.
 
(b)
¨
Additional Vesting Schedule

 
(1)
The following vesting schedule applies to the class of Participants described in
(b)(2) below:











 
(2)
The vesting schedule specified in (b)(1) above applies to the following class of
Participants:




 
 

--------------------------------------------------------------------------------

 



ADDENDUM


Re:  POSTPONED DISTRIBUTIONS
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan




Postponement of Certain Distributions to Eligible Participants - The types of
distributions specified below to eligible Participants of their vested interests
in their Accounts shall be postponed for the period also specified below:




                 


                                                                                                     






             


                                                                                                 






         


                                                                                             


Notwithstanding the foregoing, if the Employer selected an Early Retirement Age
in Subsection 1.14(b) that is the later of an attained age or completion of a
specified number of years of Vesting Service, any Participant who terminates
employment on or after completing the required number of years of Vesting
Service, but before attaining the required age shall be eligible to commence
distribution of his vested interest in his Account upon attaining the required
age.



 
 

--------------------------------------------------------------------------------

 



ADDENDUM


Re:  415 CORRECTION
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan




 
(a)
Other Formula for Limiting Annual Additions to Meet 415 - If the Employer, or
any employer required to be aggregated with the Employer under Code Section 415,
maintains any other qualified defined contribution plans or any "welfare benefit
fund", "individual medical account", or "simplified medical account", annual
additions to such plans shall be limited as follows to meet the requirements of
Code Section 415:







                                                             






             


                                                                                                                     






                                                                     






                     


                                                                                                                             






                                                                             



 
 

--------------------------------------------------------------------------------

 

ADDENDUM


Re:  416 CONTRIBUTION
for


Plan Name:                                Cabot Microelectronics Corporation
401(k) Plan




 
(a)
Other Method of Satisfying the Requirements of 416 - If the Employer, or any
employer required to be aggregated with the Employer under Code Section 416,
maintains any other qualified defined contribution or defined benefit plans, the
minimum benefit requirements of Code Section 416 shall be satisfied as follows:



                   
                                                                                                                            


                                                                              


                                
                                                                                                                                         


                                                                                           


                                             





 
 

--------------------------------------------------------------------------------

 

THE CORPORATEPLAN FOR RETIREMENTSM  (PROFIT SHARING/401(K) PLAN)
ADDENDUM TO ADOPTION AGREEMENT
FIDELITY BASIC PLAN DOCUMENT No. 02


RE: ECONOMIC GROWTH AND TAX RELIEF RECONCILIATION ACT OF 2001 (“EGTRRA”)
AMENDMENTS for
Plan Name:  Cabot Microelectronics Corporation 401(k) Plan


PREAMBLE


Adoption and Effective Date of Amendment.  This amendment of the Plan is adopted
to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 ("EGTRRA").  This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder.  Except as otherwise provided below,
this amendment shall be effective as of the first day of the first plan year
beginning after December 31, 2001.


Supersession of Inconsistent Provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.


(a)
Catch-up Contributions.  The Employer must select either (1) or (2) below to
indicate whether eligible Participants age 50 or older by the end of a calendar
year will be permitted to make catch-up contributions to the Plan, as described
in Section 5.03(b)(1):



(1)  
þ           Catch-up contributions shall apply effective January 1, 2002, unless
a later effective date is specified herein,  .



(2)  
¨           Catch-up contributions shall not apply.



Note:  The Employer must not select (a)(1) above unless all plans of all
employers treated, with the Employer, as a single employer under subsections
(b), (c), (m), or (o) of Code Section 414 also permit catch up contributions
(except a plan maintained by the Employer that is qualified under Puerto Rico
law), as provided in Code Section 414(v)(4) and IRS guidance issued
thereunder.  The effective date applicable to catch-up contributions must
likewise be consistent among all plans described immediately above, to the
extent required in Code Section 414(v)(4) and IRS guidance issued thereunder.


(b)
Plan Limit on Elective Deferral for Plans Permitting Catch-up
Contributions.  This Section (b) is inapplicable if the Plan converted to this
Fidelity document from any other document effective after April 1, 2002.



For Plans that permit catch-up contributions beginning on or before April 1,
2002, pursuant to (a)(1) above, the 60% Plan Limit described in Section
5.03(b)(2) shall apply beginning April 1, 2002, unless (b)(1) or (b)(2) is
selected below.  For Plans that permit catch up contributions beginning after
April 1, 2002, pursuant to (a)(1) above, the Plan Limit set out in Section
1.07(a)(1) shall continue to apply unless and until the Employer's election in
(b)(2) below, if any, provides for a change in the Plan Limit.


 
(1)
¨
The Plan Limit set out in Section 1.07(a)(1) shall continue to apply on and
after April 1, 2002.



 
(2)
¨
The Plan Limit set out in Section 1.07(a)(1) shall continue to apply until  
(cannot be before April 1, 2002), and  the Plan Limit after that date shall be
        % of Compensation each payroll period.



(c)
Matching Employer Contributions on Catch-up Contributions.  The Employer must
select the box below only if the Employer selected (a)(1) above, and the
Employer wants to provide Matching Employer Contributions on catch-up
contributions.  In that event, the same rules that apply to Matching Employer
Contributions on Deferral Contributions other than catch-up contributions will
apply to Matching Employer Contributions on catch-up contributions.



 
¨
Notwithstanding anything in 2.01(l) to the contrary, Matching Employer
Contributions under Section 1.10 shall apply to catch-up contributions described
in Section 5.03(b)(1).



(d)
Vesting of Matching Employer Contributions.  Complete this section (d) only if
the vesting schedule for Matching Employer Contributions under the Plan must be
amended to comply with EGTRRA.  This is the case if, in the absence of an
amendment, the vesting schedule for Matching Employer Contributions would not be
at least as rapid as Three-Year Cliff or Six-Year Graded Vesting, effective for
Participants with at least one Hour of Service on or after the first Plan Year
beginning after December 31, 2001, subject to the rule described in (2)
below.  Complete (d)(1) to specify the new vesting schedule; any vesting
schedule changes must conform to the requirements of Section 16.04 of the Plan.
Only complete (d)(2) if your Plan is maintained pursuant to a collective
bargaining agreement ratified by June 7, 2001. Complete (d)(3) if the Employer
wants to apply the vesting schedule selected in (d)(1) to only the portion of a
Participant’s accrued benefits derived from Matching Employer Contributions for
Plan Years beginning after December 31, 2001.



(1)  
Vesting Schedule for Matching Employer Contributions.  Unless the Employer
checks the box in (d)(3) of this EGTRRA Amendments Addendum, the Vesting
Schedule set forth below shall apply to all accrued benefits derived from
Matching Employer Contributions for Participants who complete an Hour of Service
under the Plan in a Plan Year beginning after December 31, 2001, regardless of
the Plan Year for which such contributions are made, subject to the Employer’s
election of a later effective date as indicated in (d)(2) below:



 
¨
100% Vesting immediately

 
¨
3-Year Cliff (see C below)

 
¨
6-Year Graded (see E below)

 
¨
Other Vesting Schedule (complete G3 below, but must be at least as favorable as
either C or E)

 
 

--------------------------------------------------------------------------------



 
Applicable Vesting Schedule
Years of
Vesting Service
C
E
G3
0
0%
0%
   %
1
0%
0%
   %
2
0%
20%
   %
3
100%
40%
   %
4
100%
60%
   %
5
100%
80%
   %
6 or more
100%
100%
100%



(2)  
Delayed Effective Date for Plans Subject to Collective Bargaining.  If the plan
is maintained pursuant to one or more collective bargaining agreements ratified
by June 7, 2001, the effective date for faster vesting of Matching Employer
Contributions for Participants covered by such a collective bargaining agreement
can be delayed by checking the box below and inserting the effective date, which
is the first day of the first Plan Year beginning on or after the earlier of (i)
January 1, 2006, or (ii) the later of the date on which the last of the
collective bargaining agreements described above terminates (without regard to
any extension on or after June 7, 2001), or January 1, 2002.



 
¨
The vesting schedule elected by the Employer in (d)(1) above shall apply to
those Participants covered by a collective bargaining agreement(s) ratified by
June 7, 2001, who have at least one Hour of Service on or after  .  Unless the
Employer selects the box in (d)(3) below, the vesting schedule selected in
(d)(1) above shall apply to the entire accrued benefit derived from Matching
Employer Contributions of such Participants with an Hour of Service in a Plan
Year beginning on or after the date specified herein.  For all other
Participants, the vesting schedule shall apply as of the date and in the manner
described in (d)(1) and, where applicable, (d)(3).



(3)  
Grandfathered Application of Prior Vesting Schedule.  The Employer must check
the box below only if the Employer wants to grandfather an existing vesting
schedule and apply the vesting schedule that the Employer selected in (d)(1)
above to only that portion of a Participant’s accrued benefit derived from
Matching Employer Contributions for Plan Years beginning after December 31,
2001, (and/or for Plan Years beginning on or after the date specified in (d)(2),
for any Participants subject to (d)(2), if selected by the Employer).



 
¨
The Vesting Schedule in (d)(1) above shall apply only to the portion of a
Participant’s accrued benefits derived from Matching Employer Contributions
under the Plan in a Plan Year beginning after December 31, 2001, or such later
date applicable to the Participant if specified in (d)(2) above.



(e)  
Rollovers of After-Tax Employee Contributions to the Plan. The Employer must
mark the box below only if the Employer does not want the Plan to accept
Participant Rollover Contributions of qualified plan after-tax employee
contributions, as described in Section 5.06, which would otherwise be effective
for distributions after December 31, 2001:



 
þ
Participant Rollover Contributions or direct rollovers of qualified plan
after-tax employee

 
contributions shall not be accepted by the Plan at any time.

(f)
Application of the Same Desk Rule.  The Employer must mark the box below only if
the Employer wants to discontinue the application of the same desk rule set
forth in Section 12.01(a).



 
þ
Effective for distributions from the Plan after December 31, 2001, or such later
date as specified herein 01/01/2002, a Participant’s elective deferrals,
qualified nonelective contributions and qualified matching contributions, if
applicable, and earnings attributable to such amounts shall be distributable,
upon a severance from employment as described in Section 12.01(b), effective
only for severances occurring after   (or, if no date is entered, regardless of
when the severance occurred).


 
 

--------------------------------------------------------------------------------

 

Amendment Execution
(Fidelity’s Copy)
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
_____ day of ________________, ______.


Employer:                                                                        Employer:                                                            
By:               By:               
Title:               Title:               


Accepted by:  Fidelity Management Trust Company, as Trustee
By:               Date:               
Title:               



 
 

--------------------------------------------------------------------------------

 

Amendment Execution
(Employer’s Copy)
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
_____ day of ________________, ______.


Employer:                                                                        Employer:                                                            
By:               By:               
Title:               Title:               


Accepted by:  Fidelity Management Trust Company, as Trustee
By:               Date:               
Title:               





 
 

--------------------------------------------------------------------------------

 

          The CORPORATEplan for RetirementSM
      ADDENDUM TO ADOPTION AGREEMENT
      FIDELITY BASIC PLAN DOCUMENT No. 02


RE: ECONOMIC GROWTH AND TAX RELIEF RECONCILIATION ACT OF 2001 (“EGTRRA”)
AUTOMATIC ROLLOVER AMENDMENTS for


Plan Name:  Cabot Microelectronics Corporation 401(k) Plan
Fidelity 5-digit Plan Number:  47607


PREAMBLE


Adoption and Effective Date of Amendment.  This amendment of the Plan is adopted
to reflect the automatic rollover rules enacted as part of the Economic Growth
and Tax Relief Reconciliation Act of 2001 ("EGTRRA"). This amendment is intended
as good faith compliance with the requirements of EGTRRA and is to be construed
in accordance with EGTRRA and guidance issued thereunder.  This amendment shall
be effective March 28, 2005, unless a later effective date is elected below.


Supersession of Inconsistent Provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.
 
Cash Out of Small Accounts. If the Employer elects to apply this provision, then
$1,000 is not substituted for $5,000 each time it appears in Section 13.02.

 
¨
This election shall apply effective March 28, 2005, unless a later effective
date is specified herein_________________________.



Note:  Mandatory distributions in excess of $1,000 are subject to the automatic
rollover provisions of Section 13.02.



 
 

--------------------------------------------------------------------------------

 

The CORPORATEplan for RetirementSM


ADDENDUM TO ADOPTION AGREEMENT
FIDELITY BASIC PLAN DOCUMENT No. 02


RE: Roth Deferral Contributions
Plan Name:  Cabot Microelectronics Corporation 401(k) Plan
Fidelity 5-digit Plan Number:  47607


PREAMBLE


Adoption and Effective Date of Amendment.  This amendment of the Plan is adopted
to reflect the final regulations under Code sections 401(k) and 401(m) and under
Code section 402A as added by section 617 of the Economic Growth and Tax Relief
Reconciliation Act of 2001. This amendment is intended as good faith compliance
with the requirements of Code sections 401(k), 401(m) and 402A and is to be
construed in accordance with guidance issued thereunder.  This amendment shall
be effective as provided below.


Supersession of Inconsistent Provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.


Roth Deferral Contributions


 
(a) ¨ Roth Deferral Contributions.  A Participant shall be permitted to
irrevocably designate a portion or all of the Participant’s Deferral
Contributions the Participant is otherwise eligible to make under the Plan as
Roth Deferral Contributions, pursuant to Section 5.03(c).



(1)  
¨ Roth Deferral Contributions are permitted effective _________________ (must be
January 1, 2006 or later).



(2)  
¨ Roth Deferral Contributions will no longer be permitted on or after
_____________________.



 
(b) ¨ Roth Direct Rollovers.  An Employee otherwise eligible to make a rollover
contribution under the Plan shall be permitted to make Roth direct rollover
contributions to the Plan, pursuant to Section 5.03(c).



(1)  
¨ Roth direct rollover contributions are permitted
effective______________________(must be January 1, 2006 or later).



(2)  
¨ Roth direct rollover contributions will no longer be permitted on or after
_____________________.





Amendment Execution
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
_____ day of ________________, ______.


Employer:                                                                        Employer:                                                            
By:               By:               
Title:               Title:               


Accepted by:  Fidelity Management Trust Company, as Trustee
By:               Date:               



 
 

--------------------------------------------------------------------------------

 

The CORPORATEplan for RetirementSM
ADDENDUM TO ADOPTION AGREEMENT
FIDELITY BASIC PLAN DOCUMENT No. 02


RE: Automatic Enrollment Contributions


Plan Name:  Cabot Microelectronics Corporation 401(k) Plan


Fidelity 5-digit Plan Number:  47607


PREAMBLE


Adoption and Effective Date of Amendment.  This amendment of the Plan is adopted
to reflect certain provisions of the Pension Protection Act of 2006.  This
amendment is intended as good faith compliance with the PPA and such regulations
and is to be construed in accordance with applicable guidance.  This amendment
shall be effective with respect to The CORPORATEplan for RetirementSM on March
1, 2007, and with respect to the Employer’s Plan as provided below.


Supersession of Inconsistent Provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.


Automatic Enrollment Contributions


 
(a)
¨
Automatic Enrollment Contributions. Beginning on the effective date of this
Subsection (a) specified below (the “Automatic Enrollment Effective Date”) and
subject to the remainder of this Subsection (a), unless an Eligible Employee
affirmatively elects otherwise, his Compensation will be reduced by _____% (the
“Automatic Enrollment Rate”), such percentage to be increased in accordance with
Subsection (b) (if applicable), for each payroll period in which he is an Active
Participant, beginning as indicated in (1) below, and the Employer will make
a  pre-tax Deferral Contribution in such amount on the Participant's behalf in
accordance with the provisions of Section 5.03 of the Basic Plan Document (an
“Automatic Enrollment Contribution”).



 
Automatic Enrollment Effective Date:  _________________



 
(1)
With respect to an affected Participant, Automatic Enrollment Contributions will
begin as soon as administratively feasible on or after (check one):



 
(A)
¨
The Participant's Entry Date.

 
(B)
¨
(minimum of 30) days following the Participant's date of hire, but no sooner
than the Participant's Entry Date.

Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf.  If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this Subsection (a), and Subsection (b), if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1).  Automatic Enrollment Contributions shall
be made only on behalf of Active Participants who are first hired by the
Employer on or after the Automatic Enrollment Effective Date and do not have a
Reemployment Commencement Date, unless otherwise provided below.
 
(2)
¨
Additionally, subject to the Note below, unless such affected Participant
affirmatively elects otherwise within the reasonable period established by the
Plan Administrator, Automatic Enrollment Contributions will be made with respect
to the Employees described below. (check all that apply):

 
 (A)
¨
Inclusion of Previously Hired Employees.  On the later of the date specified in
Subsection (a)(1) with regard to such Eligible Employee or as soon as
administratively feasible on or after the 30th day following the Notification
Date specified in (iii) below, Automatic Enrollment Contributions will begin for
the following Eligible Employees who were hired before the Automatic Enrollment
Effective Date and have not had a Reemployment Commencement Date. (Check (i) or
(ii), complete (iii), and complete (iv), if applicable.)

 
(i)
¨
Unless otherwise elected in (iv) below, all such Employees who have never had a
Deferral Contribution election in place.

 
(ii)
¨
Unless otherwise elected in (iv) below, all such Employees who have never had a
Deferral Contribution election in place and were hired by the Employer before
the Automatic Enrollment Effective Date, but after the following date: .

 
(iii)
Notification Date: _____________.  (Date must be on or after the Automatic
Enrollment Effective Date.)

 
(iv)
¨
In addition to the group of Employees elected in (i) or (ii) above, any Employee
described in (i) or (ii) above, as applicable, even if he has had a Deferral
Contribution election in place previously, provided he is not suspended from
making Deferral Contributions pursuant to the Plan and has a deferral rate of
zero on the Notification Date.

 
 (B)
¨
Inclusion of Rehired Employees.  Unless otherwise stated herein, each Eligible
Employee having a Reemployment Commencement Date on the date indicated in
Subsection (a)(1) above.  If Subsection (a)(2)(A)(ii) is selected, only such
Employees with a Reemployment Commencement on or after the date specified in
Subsection (a)(2)(A)(ii) will be automatically enrolled.  If Subsection
(a)(2)(A) is not selected, only such Employees with a Reemployment Commencement
on or after the Automatic Enrollment Effective Date will be automatically
enrolled.  If Subsection (a)(1)(B) has been elected above, for purposes of
Subsection (a)(1) only, such Employee’s Reemployment Commencement Date will be
treated as his date of hire.

Note:  Once a Participant who has received notice of the automatic enrollment
provisions applicable to him makes an affirmative election following the
effective date of the Employer's election of this Subsection (a) not to have
Automatic Enrollment Contributions made on his behalf, he shall not be subject
to a further automatic enrollment pursuant to this Subsection (a).
 
(b)
¨
Automatic Deferral Increase (Choose only if Automatic Enrollment Contributions
are elected in Subsection (a) above) - Unless an Eligible Employee affirmatively
elects otherwise after receiving appropriate notice, Deferral Contributions for
each Active Participant having Automatic Enrollment Contributions made on his
behalf shall be increased annually by the whole percentage of Compensation
stated in (1) below until the deferral percentage stated in Section 1.07(a)(1)
is reached (except that the increase will be limited to only the percentage
needed to reach the limit stated in Section 1.07(a)(1), if applying the
percentage in (1) would exceed the limit stated in Section 1.07(a)(1)), unless
the Employer has elected a lower percentage limit in Subsection (b)(2) below.

 
 (1)
Increase by _____% (not to exceed 10%) of Compensation.  Such increased Deferral
Contributions shall be pre-tax Deferral Contributions regardless of any election
made by the Participant to have any portion of his Deferral Contributions
treated as a Roth 401(k) Contribution.

 
 (2)
¨
Limited to _____% of Compensation (not to exceed the percentage indicated in
Subsection 1.07(a)(1).



(3)  
Notwithstanding the above, the automatic deferral increase shall not apply to a
Participant within the first six months following the date described in
Subsection (a)(1) hereof.



 
 (c)
o
Change to Addendum Provisions.  The Employer has amended the provisions of
Subsection (a) and/or (b) to be as indicated above on the following effective
date: ________________.



Amendment Execution
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
_____ day of ________________, ______.


Employer:                                                                        Employer:                                                                          
By:               By:               
Title:               Title:               


Accepted by:  Fidelity Management Trust Company, as Trustee
By:               Date:               


